Citation Nr: 0731188	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.D.



ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  The veteran died in June 2004, and the appellant is 
his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Manchester, New Hampshire Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
dependency and indemnity compensation (DIC).  The appellant 
perfected a timely appeal of this determination.

The appellant testified at a video conference hearing before 
the undersigned Veterans Law Judge in July 2006.  A 
transcript of that hearing is associated with the claims 
file.

For reasons explained below, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.

REMAND

To establish DIC for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service caused, or contributed 
substantially or materially to cause, that death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2007).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the context of a claim for DIC 
benefits, § 5103(a) notice must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

If the Court determines that a notice error has been 
committed, the Court must take due account of the rule of 
prejudicial error.  See Conway v. Principi, 353 F.3d 1369, 
1374-75 (Fed. Cir. 2004).  In the context of a § 5103(a) 
notice error, such error is "presumed prejudicial, requiring 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

In this case, the appellant was provided notice of the VCAA 
in November 2004, April 2005, and May 2005, prior to the 
adjudication of her claim in the June 2005 rating decision at 
issue.  However, these letters failed to satisfy the three 
requirements for VCAA notice in the context of a claim for 
DIC benefits, as outlined in Hupp.  See Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  The Board cannot rebut the 
presumption of prejudicial error in this case, because the 
appellant has not adequately demonstrated that she had actual 
knowledge of the evidence and information required to 
substantiate her DIC claim.

In addition, during the pendency of this appeal on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the appellant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The notice must also include an explanation of the type 
of evidence that is needed to establish a disability rating 
and effective date.  Id.  Here, the appellant has not 
received this required notice.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.  The letter should also request 
that the appellant provide any evidence 
in her possession that pertains to the 
claim.

In addition, the letter should contain a 
statement of the conditions for which the 
veteran was service-connected at the time 
of his death, an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition, 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

Finally, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Then, readjudicate the claim at 
issue in light of any additional 
evidence obtained.  If benefits are not 
granted to the appellant's 
satisfaction, then send her and her 
representative a Supplemental Statement 
of the Case and give them an 
opportunity to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

